Exhibit 10.20

 

SUPPLEMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This supplement (the “Supplement”) amends the employment agreement by and
between Texas South Energy, Inc., a Nevada corporation (the “Company”) and
Michael J. Mayell (“Employee”), dated January 4, 2017 and as initially
supplemented effective February 1, 2017 (“Employment Agreement”), and this
Supplement is dated effective May 1, 2018 (“Effective Date”).

 

WHEREAS, the Company and Employee desire to supplement the Employment Agreement
to add a provision to Section 4 of the Employment Agreement to allow accrued
compensation owed as of the Effective Date to be paid at the option of Employee
through the issuance of Company common stock;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Supplement of Section 4. Section 4(b) of the Employment Agreement is hereby
supplemented by adding the following sentence to the end of Section 4(b) as
follows:

 

“Employee has the right, at his option, to receive restricted shares of Company
common stock valued at $0.02 per share, in lieu of cash, for all or a portion of
the compensation owed to Employee through the period ended April 30, 2018 (which
amount aggregates to $560,000).”

 

2. No Other Amendments or Supplements. Except as set forth in Section 1, the
Employment Agreement shall remain in full force and effect as currently in
effect.

 

3. Severability. Should any one or more of the provisions of this Supplement be
determined to be illegal or unenforceable, all other provisions of this
Supplement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be effected thereby.

 

4. Counterparts. This Supplement may be executed in multiple counterparts with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

5. Entire Agreement. This Supplement and the Employment Agreement constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof.

 

6. Defined Terms. Defined terms used in this Supplement shall have the meaning
ascribed to them herein or in the Employment Agreement.

 

 1 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Supplement or
has caused this Supplement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

  Texas South Energy, Inc.         By:       John B. Connally III     Chairman
of the Board

 

  Employee           Michael J. Mayell

 

 2 

 

